As filed with the Securities and Exchange Commission on September 16 , 2016 Registration No. 333-212511 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO.5 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AZURRX BIOPHARMA, INC. (Exact name of registrant as specified in its charter) Delaware 46-4993860 (State or other jurisdiction of incorporation or organization) (Primary standard industrial classification code number) (I.R.S. employer identification number) 760 Parkside Avenue Downstate Biotechnology Incubator, Suite 217 Brooklyn, New York 11226 (646) 699-7855 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Johan M. (Thijs) Spoor, President and Chief Executive Officer AzurRx BioPharma, Inc. 760 Parkside Avenue Downstate Biotechnology Incubator, Suite 217 Brooklyn, New York 11226 (646) 699-7855 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Fran Stoller, Esq. David J. Levine, Esq. Loeb & Loeb LLP 345 Park Avenue New York, NY 10154 Tel: (212) 407-4000 Fax: (212) 937-3943 Martin T. Schrier, Esq. Christopher J. Bellini, Esq. Cozen O’Connor 277 Park Avenue New York, NY 10172 Tel: (212) 883-4900 Fax: (212) 986-0604 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box. o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if smaller reporting company) Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of Class of Securities to be Registered Amount To be Registered (1) Proposed Maximum Aggregate Price PerShare (2) Proposed Maximum Aggregate Offering Price(2) Amountof Registration Fee (3) Common Stock, $0.0001 par value per share $ $ $ Includes an aggregate of 255,000 shares issuable upon exercise of a 45-day option granted to the underwriters to cover over-allotments, if any. The proposed maximum aggregate offering price per share is based on the midpoint of the price range set forth on the cover of the prospectus that forms a part of this registration statement. Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(a) under the Securities Act of 1933, as amended. Previously paid. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION
